Citation Nr: 0027317	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  95-33 627	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
compression fracture of the third lumbar vertebra (L3), 
currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of 
fractures of the left acetabulum and superior ramus ischium, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


Witness at Hearing on Appeal

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The appellant had active service from June 1951 to November 
1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Manchester, 
New Hampshire Regional Office (RO), of the Department of 
Veterans Affairs (VA).  After the case was transferred to the 
Columbia, South Carolina RO, the case was eventually 
transferred to the St. Petersburg, Florida RO.  

During this appeal several additional issues were adjudicated 
by the RO but no appeal was initiated by the filing of a 
notice of disagreement.  The Board's jurisdiction is limited 
to the issues cited on the title page, as the appellate 
process has not been initiated as to these other issues.  
Also, during this appeal, a January 1996 rating action 
increased the 10 percent rating assigned for the service-
connected for residuals of fractures of the left acetabulum 
and superior ramus ischium to 20 percent.  

The Board finds that the veteran's claims are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 199) by 
virtue of his statement that he has suffered an increase in 
his disabilities.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

By rating decision in December 1953, service connection was 
granted for aggravation of the L3 compression fracture and a 
20 percent rating was assigned.  The January 1996 rating 
action noted that the 20 percent rating for the service-
connected lumbar spine disorder encompassed moderate 
limitation of motion under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1991).  However, 38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (1999) provides that as residuals of vertebral 
fractures, rating less than 60 percent are to be rated both 
under limitation of motion or muscle spasm "adding 10 
percent for demonstrable deformity of [a] vertebral body."  
In this regard, X-rays on VA examination in October 1995 
found compression fractures of L1 and L3, but did not 
specifically find a vertebral deformity.  However, 
previously, VA X-rays in 1959 revealed an "old compression 
fracture deformity [of] the body of L-3" and VA X-rays in 
1975 revealed "moderate anterior wedging of the body of 
L3."  

The discharge summary of VA hospitalization in October 1981 
reflects that the veteran sustained a postservice injury with 
a second fracture of his left hip.  He underwent an open 
reduction and internal fixation of the left hip with a 
Richard's hip screw at that time. 

While a VA examination in October 1995 revealed that the 
veteran's stood with the left leg approximately 1 inch longer 
than the right, a Board decision in May 1976 previously 
denied shortening of the veteran's left leg (which had not 
been found on VA examination in November 1975).  

The Board notes that adjudication of the veteran's claim for 
an increased rating for his left hip disability is 
complicated by the postservice left hip injury in the 1981 
automobile accident. 

In addition, the Board noted that it was not clear from the 
medical evidence of record which of the veteran's current 
left hip symptoms are attributable to his service- connected 
disability and which were residuals of the 1981 postservice 
injury.  Likewise, it was not clear whether the veteran now 
has neurological symptoms attributable to his service-
connected residuals of an L3 compression fracture and whether 
the 20 percent rating now assigned encompasses a vertebral 
deformity of L3.  Thus, further medical examination is 
required. 

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim and to ensure 
due process, the case is remanded for the following 
development:

1.  The RO should contact the veteran, to 
determine the names, addresses, and dates of 
treatment by any physicians, hospitals, 
employer, or treatment centers (private, VA 
or military) for his lumbar spine and left 
hip disorders, not already associated with 
the claims file.  

The veteran should be requested to provide 
specific information to locate the Magnetic 
Resonance Imaging (MRI) conducted sometime in 
either 1996 or 1997, the report of which he 
requested in VA form 21-4138, Statement in 
Support of Claim, of October 1997.  

After obtaining the signed authorization for 
release of information forms from the 
veteran, the RO should obtain any and all 
medical or treatment records or reports 
relevant to the above mentioned claims.  All 
documents, as well as any medical or 
treatment records, obtained should be made a 
part of the claims folder.  

If private treatment is reported and those 
records are not obtained, the veteran and his 
representative should be provided with 
information concerning the negative results, 
and afforded an opportunity to obtain the 
records.  38 C.F.R. § 3.159 (1999).

2.  After the above records and any 
additional VA treatment records have been 
added to the file, the veteran should be 
afforded appropriate VA examination(s) to 
determine the nature and severity of the 
orthopedic and neurological symptoms 
attributed the service-connected lumbar and 
left hip disorders.

The entire claims folder and a copy of this 
remand should be reviewed by the examiners 
prior to the examinations, and a statement to 
that effect must be included in the 
examination reports. 

The examiner(s) should identify, and 
describe, in detail all spinal and left hip 
pathology, both orthopedic and neurological, 
which are related to service or his service-
connected lumbar spine and left hip 
disorders.  The examiner(s) should specify, 
to the extent possible, whether and to what 
extent any of the veteran's left hip symptoms 
are due to intercurrent injury sustained in a 
1981 automobile accident.  All indicated 
tests should be accomplished, and all 
clinical findings should be reported in 
detail, including range of motion studies, 
measured in degrees, and X-ray studies.  With 
respect to the functioning of the veteran's 
lumbar spine and left hip, attention should 
be given to the presence or absence of pain, 
any limitation of motion, swelling, ankylosis 
(favorable or unfavorable), subluxation, 
lateral instability, dislocation, locking of 
the joint, loose motion, crepitus, deformity 
or impairment.  The examiner(s) should 
provide complete and detailed discussion with 
respect to any weakness; fatigability; 
incoordination; restricted movement; or pain 
on motion, but only that which is due to the 
service-connected lumbar spine and left hip 
disorders.  The examiner(s) should provide a 
description of the effect, if any, of the 
veteran's pain on the function and movement 
of his lumbar spine and left hip but only 
that which is due to the service-connected 
lumbar spine and left hip disorders or other 
lumbar or hip disorder the examiner(s) has 
related to service or the service-connected 
disorders.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. § 4.40 (1999) 
(functional loss may be due to pain, 
supported by adequate pathology).  In 
particular, it should be ascertained whether 
there is additional motion lost due to pain 
on use or during exacerbation of such 
disability.  Range of motion testing should 
be conducted with an explanation as to what 
is the normal range of motion.  The report of 
examination(s) should be comprehensive and 
include a detailed account of all 
manifestations of spinal and hip pathology 
found to be present.  The examiner(s) should 
provide complete rationales for all 
conclusions reached. 

3.  Following completion of the above 
actions, the RO must review the claims folder 
and ensure that all of the foregoing 
development have been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (compliance of a Veterans 
Claims Court or Board directive is neither 
optional nor discretionary).  Specific 
attention is directed to the examination 
reports.  If the examination reports do not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1999).  

4.  The RO should then readjudicate the 
issues on appeal.  Consideration should be 
afforded to all applicable laws and 
regulations, as well as to all appropriate 
diagnostic codes and the Veterans Claims 
Court's holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), where applicable. 

The veteran and his representative are advised that 
while the case is on remand status, they are free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

In the event the benefits sought are not granted, the veteran 
and his representative should be provided with a Supplemental 
Statement of the Case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board, if in order.  No action is required of the 
veteran until notified.  The Board intimates no opinion as to 
the ultimate outcome in this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JOHN FUSSELL
	Acting Veterans Law Judge

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


